ORDER
PER CURIAM.
Thomas Johnston, (“movant”), appeals from the judgment of the motion court denying his Rule 24.035 motion after he entered pleas of guilty to driving while intoxicated, RSMo section 577.010 (1994), and second degree assault, RSMo section 577.023 (1994). We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. However, we have prepared a memorandum opinion solely for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).